MEMORANDUM **
Jorge Armando Fonseca-Padilla, a native and citizen of Honduras, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1z184-85 (9th Cir.2006). We deny in part and grant in part the petition for review, and we remand.
We reject Fonseca-Padilla’s contention that the BIA erred in not addressing his contention regarding Grava v. INS, 205 F.3d 1177 (9th Cir.2000). See INS v. Bagamasbad, 429 U.S. 24, 25, 97 S.Ct. 200, 50 L.Ed.2d 190 (1976) (“As a general rule courts and agencies are not required to make findings on issues the decision of which is unnecessary to the results they reach.”).
The record does not compel the conclusion that the agency erred in its determination that Fonseca-Padilla did not suffer past harm that rose to the level of torture and failed to establish that it is more likely than not he will be tortured if he is removed to Honduras. See Kumar v. Gonzales, 444 F.3d 1043, 1055-56 (9th Cir. 2006) (affirming agency’s determination that month-long detention and multiple beatings by police did not rise to the level of torture). Accordingly, Fonseca-Padil-la’s CAT claim fails.
In denying Fonseca-Padilla’s withholding of removal claim, the agency found Fonseca-Padilla failed to establish past persecution or a likelihood of future persecution on account of a protected ground. When the IJ and BIA issued their decisions in this case, they did not have the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir.2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir.2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Fonseca-Padilla’s withholding of removal claim to determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
Each party shall bear its own costs for this petition for review.
PETITION FOR REVIEW DENIED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.